Opinion by
Orlady, J.,
We must dispose of this case on the record as made by the parties. The alleged irregularities in regard to the entry of the lien and service of the scire facias are not material so far as this appellant is concerned. The petition for the rule to strike off the lien concluded with a prayer “to pay the amount of money involved into the hands of J. F. Vaughn, Esq., to await the result of the litigation, and if said lien be stricken off, then the said *375money to be paid out to your petitioner (Frederick A. Metzger), otherwise the legitimate amount of said lien and judgments thereon together with the cost thereon to be paid over to the city of Altoona.” There is no averment that the taxes were wrongly assessed, or they had ever been paid, nor were any facts presented appealing to the equitable powers of the court.
Frederick A. Metzger the petitioner paid to Vaughn, attorney for Amelia Silverman, the amount of money involved in the case, who filed of record an agreement which stipulated that, “which sum is impounded in my hands as attorney for Amelia Silverman, to await the determination of the application of the petition and rule to strike off the judgment and lien. If the lien is sustained, said fund is to be paid to the city of Altoona; if the rule to strike off is made absolute, the same is to be refunded to Frederick A. Metzger.”
The appellant is Amelia Silverman, who, as shown by the record is not interested in the subject-matter in controversy; her nearest approach to it being that her attorney Mr. Vaughn is the stakeholder of the fund, who on final disposition of the case is to pay it either to Frederick A. Metzger, or to the city of Altoona, as may be directed by the court.
The funds of Amelia Silverman are not involved, for the money which remains in the possession of her attorney as stakeholder in the event of reversal, is the property of Metzger, and in the event of an affirmance of the judgment, is the property of the city of Altoona.
The appeal is dismissed.